Per Curiam.

This proceeding was properly brought under subdivision 8 of section 1411 of the Civil Practice Act. Upon due notice of revocation of the license of the occupant, the landlord became entitled to possession of the premises.
The final order should be unanimously reversed upon the law and facts, with $30 costs to landlord, and final order directed for' the landlord as prayed for in the petition, with appropriate costs in the court below. Issuance of warrant stayed to and .including November 30, 1958.
Concur — Pette, Habt and Bbown, JJ.
Final order reversed, etc.